Exhibit 99.3 Date: 10/07/2008 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: TITAN TRADING ANALYTICS INC Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual Special Meeting Record Date for Notice of Meeting : 05/08/2008 Record Date for Voting (if applicable) : 05/08/2008 Meeting Date : 19/09/2008 Meeting Location (if available) : Titan Trading Analytics Inc Unit 120-4445 Calgary Trail Edmonton, AB T6H 5R7 Voting Security Details: Description CUSIP Number ISIN COMMON 887902104 CA8879021043 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for TITAN TRADING ANALYTICS INC
